Name: Decision (EU) 2017/1359 of the European Central Bank of 18 May 2017 amending Decision (EU) 2016/948 on the implementation of the corporate sector purchase programme (ECB/2017/13)
 Type: Decision
 Subject Matter: European construction;  free movement of capital;  monetary economics;  business organisation;  marketing;  monetary relations
 Date Published: 2017-07-21

 21.7.2017 EN Official Journal of the European Union L 190/20 DECISION (EU) 2017/1359 OF THE EUROPEAN CENTRAL BANK of 18 May 2017 amending Decision (EU) 2016/948 on the implementation of the corporate sector purchase programme (ECB/2017/13) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular the first indent of Article 127(2) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular the second subparagraph of Article 12.1 in conjunction with the first indent of Article 3.1, and Article 18.1 thereof, Whereas: (1) Decision (EU) 2016/948 of the European Central Bank (ECB/2016/16) (1) established a corporate sector purchase programme (CSPP). Alongside the third covered bond purchase programme, the asset-backed securities purchase programme and the secondary markets public sector asset purchase programme, the CSPP is part of the expanded asset purchase programme (APP). The APP aims to further enhance the transmission of monetary policy, facilitate the provision of credit to the euro area economy, ease borrowing conditions for households and firms and contribute to returning inflation rates to levels below but close to 2 % over the medium term, consistent with the primary objective of the European Central Bank (ECB) of maintaining price stability. (2) Achieving a single monetary policy, including through the APP, entails defining the tools, instruments and procedures to be used by the Eurosystem, in order to implement such a policy in a uniform manner throughout the Member States whose currency is the euro. (3) The Governing Council decided on 22 March 2017 to further refine the rules applicable to debt instruments issued by wind-down entities to ensure their consistent treatment in the Eurosystem's monetary policy through the APP. (4) Therefore, Decision (EU) 2016/948 (ECB/2016/16) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment 1. In Article 2 of Decision (EU) 2016/948 (ECB/2016/16), subpoint (j) of point 1 is replaced by the following: (j) is not an entity, whether publicly or privately owned, that: (i) has as its main purpose the gradual divestment of its assets and the cessation of its business; or (ii) is an asset management or divestment entity established to support financial sector restructuring and/or resolution (*1), including asset management vehicles resulting from a resolution action in the form of the application of an asset separation tool pursuant to Article 26 of Regulation (EU) No 806/2014 of the European Parliament and of the Council (*2) or national legislation implementing Article 42 of Directive 2014/59/EU of the European Parliament and of the Council (*3); 2. In Article 2 of Decision (EU) 2016/948 (ECB/2016/16), subpoint (k) of point 1 is deleted. Article 2 Entry into force This Decision shall enter into force on 21 July 2017. Done at Frankfurt am Main, 18 May 2017. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) Decision (EU) 2016/948 of the European Central Bank of 1 June 2016 on the implementation of the corporate sector purchase programme (ECB/2016/16) (OJ L 157, 15.6.2016, p. 28).